DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Response to Amendment
The Amendments, filed on 07/20/2022, have been received and made of record. In response to the most recent Office Action, dated 04/20/2022, claims 1-3, 6-8, 11 and 12 have been amended, claim 21 has been cancelled and claim 22 has been added.

Allowable Subject Matter
Claims 1-17, 19, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests including a digital-to-analog converter (DAC) having an output coupled to the second terminal of the first resistor and having an input; second and third resistors, each having first and second terminals, the first terminal of the second resistor coupled to the output terminal, the second terminal of the second resistor coupled to the first terminal of the third resistor; a current source coupled between the output terminal and the second terminal of the third resistor, the current source having a control input; and an operational amplifier having first and second inputs and an output, the second input coupled to the second terminal of the second resistor and to the first terminal of the third resistor, the first input coupled to the current source, and the output of the operational amplifier coupled to the control input of the current source and to the input of the DAC. Claims 2-6 and 12-16 depend upon claim 1. 

Regarding claim 17, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests coupling the DAC to selectively receive a first bias voltage at respective gates of a plurality of first bias N-type field effect transistors (NFETs); coupling the DAC to receive a second bias voltage at respective gates of a plurality of second bias NFETs from an output of an operational amplifier. Claim 19 is dependent upon claim 17.

Regarding claim 20, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests coupling the DAC to selectively receive a first bias voltage at respective gates of a plurality of first bias P-type field effect transistors (PFETs); coupling the DAC to receive a second bias voltage from an output of an operational amplifier at respective gates of a plurality of second bias PFETs.

Regarding claim 22, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a digital-to-analog converter (DAC) having an output coupled to the second terminal of the first resistor and having an input; second and third resistors, each having first and second terminals, the first terminal of the second resistor coupled to the second terminal of the first resistor and to the output of the DAC, the second terminal of the second resistor coupled to the first terminal of the third resistor; a DAC bias circuit coupled between the supply voltage terminal and the second terminal of the third resistor; a current source coupled between the output of the DAC and the second terminal of the third resistor, the current source having a control input; and an operational amplifier having first and second inputs and an output, the second input coupled to the second terminal of the second resistor and to the first terminal of the third resistor, the first input coupled to an intermediary node of the current source, and the output of the operational amplifier coupled to the control input of the current source and to the second control input of the DAC bias circuit. Claims 7-11 depend upon claim 22

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yen (US 10386879) teaches a bandgap reference voltage circuit with a startup current generator. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                  Supervisory Patent Examiner, Art Unit 2839